Judgment and order reversed on the law and the facts and a new trial granted, with costs to abide the event. We are of opinion that the extension of the step one and one-half to three inches beyond the posts into the sidewalk did not constitute negligence, and as it does not affirmatively appear that the worn portion of the step, one-half inch in depth, was the cause of plaintiff’s fall, the verdict of the jury is against the weight of the evidence. (Greenberg v. Schlanger, 229 N. Y. 120, 122.) Rich, Manning, Young and Kapper, JJ., concur; Kelly, P. J., dissents.